Citation Nr: 0911429	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
disabling for status post fracture of the left great toe.

2.	Entitlement to an initial compensable rating for tension 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from July 1993 to July 
2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The Veteran's left great toe disorder is manifested by 
pain and an altered gait that is productive more commensurate 
with moderately severe disability, but no more.  

2.	The Veteran has occipital headaches twice per week that 
cause a tightening sensation, without photophobia, nausea, 
vomiting or other symptoms of characteristic prostrating 
attacks of migraine.  


CONCLUSIONS OF LAW

1.	With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial rating of 20 percent, but 
no more, for a left great toe disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5283 
(2008).  

2.	The criteria for an initial compensable rating for a 
headache disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Code 8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

The Veteran was provided with a VCAA letter to which he 
responded in March 2005, prior to his discharge from active 
duty.  At that time, he was notified of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA is not required to provide separate 38 U.S.C.A. § 
5103(a) notice with regard to "downstream" issues, where the 
notice was provided in connection with the original claim; 
See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 
(2004) see also Grantham v. Brown, 114 F .3d 1156 (1997).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the Veteran was provided all necessary 
notifications.  

The present appeal involves the Veteran's claims that the 
severity of his service-connected left great toe and tension 
headache disorders warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed the entire evidence of record, 
including private and VA outpatient treatment records and the 
results of VA compensation examinations dated in May 2005, 
prior to the Veteran's discharge from service, and in June 
2006, and can find no basis for an award in excess of the 
current zero percent for the headache disorder, but there is 
a basis to increase the award for the left great toe 
disorder.  

Service connection for a left great toe disorder was 
initially granted by rating decision dated in July 2005, with 
a noncompensable evaluation assigned.  The rating was 
retroactively increased to 10 percent disabling, effective 
the initial date of the award, by rating decision dated in 
June 2006.  On examination in May 2005, there was no 
swelling, but there was prominence of the proximal phalanx 
that could be seen.  The prominence was tender.  Ankle 
movements were normal in all directions.  All toes were 
normal, but for the left great toe, which showed very poor 
motion at the proximal phalanx of the MIP joint only by one 
degree in both directions.  Passive motion caused severe 
pain.  The distal interphalangeal joint also caused pain at 
the proximal phalanx are and there was localized tenderness 
on palpation.  There was no actual deformity of the toe, 
although the toenail was slightly atrophic when compared to 
his others.  He could not raise himself onto his toes.  It 
was noted that prior X-rays had shown a comminuted fracture 
of the left great toe proximal phalanx with degenerative 
arthritis.  There was no edema or discoloration.  The 
diagnosis was chronic strain and poor motion of the great toe 
secondary to an old fracture.  It was noted that this was a 
permanent functional problem in gait and weight bearing over 
the great toe area.  

An examination was conducted by VA in June 2006.  At that 
time, the Veteran reported that he had a throbbing and 
stabbing pain in the left great toe, with decreased motion 
and stiffness.  He reported fatigability and a lack of 
endurance and stated that he could not run or do his usual 
activities.  Examination of the left great toe showed that 
there was less than five degrees of flexion and extension, 
with pain.  The metatarsophalangeal joint flexion was to 20 
degrees, with extension of this joint to 30 degrees.  The 
Veteran had severe pain on these motions, beginning at 10 
degrees in each direction.  There was edema and erythema of 
the left great toe.  Pulses were palpable and 2+.  Skin 
temperature was slightly cool.  Hair was present and 
sensation was intact.  There was an obvious deformity noted 
to the dorsal medial aspect at the proximal interphalangeal 
joint of the left great toe.  There were no toenail 
deformities of the left foot.  He had pain on flexion and 
extension of the great toe and was unable to walk with a 
normal gait, with an inability to push off his toe.  He 
avoided pressure on his great toe and displaced weight to the 
lateral aspect of the foot and other toes.  Any walking or 
standing over 30 minutes increased the pain.  He was unable 
to run.  The pain was aggravated by cold weather, but was 
constantly present.  The examiner stated that there was no 
increased pain, weakness, fatigability or incoordination with 
repetitive flexion and extension.  X-ray studies showed no 
bony pathology, but mild soft tissue edema was noted in the 
left hallux.  A minimal stepoff/fleck was noted to the distal 
medial aspect of the proximal phalanx.  Bone density was 
normal. It was noted that a previous X-ray study had shown a 
bony bridge to the medial aspect of the joint on the AP view.  
The diagnosis was residuals of left great toe fracture.  

The Veteran's left great toe disorder can be evaluated on the 
basis of malunion of the tarsal or metatarsal bone or on the 
basis of unilateral hallux valgus of the great toe.  For the 
former, a 10 percent disability is warranted for moderate 
disability and a 20 percent rating is warranted for 
moderately severe disability.  38 C.F.R. § 4.71a, Code 5283.  
The RO had rated this for unilateral hallux valgus.  Under 
that Code a 10 percent rating is warranted where operation 
with resection of the metatarsal head.  Where the disability 
is severe and equivalent to amputation of the great toe, a 10 
percent rating is also warranted.  38 C.F.R. § 4.71a, Code 
5280.  By changing Codes there is a basis to assign a higher 
rating.  The 10 percent rating is the maximum under Code 
5280.

Review of the record clearly shows that the Veteran as 
significant disability associated with his left great toe 
disorder.  He has significantly limited range of motion and 
pain on walking.  His gait is shown to be significantly 
altered in that he does not place weight on the toe when 
walking and was unable to walk on his toes.  Under these 
circumstances, the Board finds that there is sufficient basis 
to show that the Veteran has moderately severe disability 
associated with his left great toe disorder.  As such a 
rating of 20 percent is warranted.  There is no basis; 
however, for a finding of severe disability such that a 30 
percent rating would be warranted.  It is also noted that 
this rating contemplates the significant pain that has been 
reported.

The Veteran's headache disorder was evaluated by VA in May 
2005.  At that time, the Veteran described bioccipital 
headaches that used to occur with more frequency, but now 
came twice per week, with a tightening sensation rather than 
a pounding such as one would find with a migraine.  It was 
reported that a CT scan and other studies had been negative 
for any intracranial pathology.  He did not have any cervical 
spine problem.  Between headaches, he did not have any 
chronic pain.  There was no aura or associated photophobia, 
phonophobia, vomiting, or nausea.  There were no other 
neurological symptoms.  Examination showed the occipital area 
to be slightly tender.  There were tender points with 
prominence of the occipital bone on that side, more on the 
right than the left.  There was normal hair distribution and 
scalp movement on that side that caused some more increased 
tension of the headache.  The remainder of the neurologic 
examination was normal.  The diagnosis was of tension 
headaches at the occipital frontalis junction.  

The Veteran's headache disorder has been evaluated as 
analogous to migraine.  Migraine, with very frequent, 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability will be rated as 
50 percent disabling.  Migraine headaches, with 
characteristic prostrating attacks occurring on an average of 
once a month of the last several months is rated as 30 
percent disabling.  With characteristic prostrating attacks 
averaging one in two months, over the last several months, a 
10 percent rating is warranted.  With less frequent attacks, 
a noncompensable evaluation is warranted.  
38 C.F.R. § 4.124a, Code 8100.  

Although the Veteran has headaches twice per week, these are 
not found to be similar to the characteristic prostrating 
attack of a migraine.  There is no associated photophobia, 
nausea, vomiting or anything other than the tightening 
sensation that has been described.  As such, there is no 
basis upon which the Board can assign a compensable 
evaluation.  Therefore, an increased rating is not warranted 
and the claim must be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial 20 percent rating, but no more, for 
status post fracture of the left great toe is granted.  The 
appeal is allowed to this extent subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to and initial compensable rating for tension 
headaches is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


